DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is made in reply to “Amendment and Response to Office Action” filed April 22, 2021 (“Reply”).  Applicant has amended Claims 64, 66, 67, and 68; has canceled Claims 60-63; and has added Claims 81-84.  As amended, Claims 64 and 66-84 are presented for examination.
In Office action mailed January 22, 2021 (“Office Action”):
Claim 68 is objected to because of informalities.
Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dureau (US 2004/0073915 A1) in view of Schaffer et al. (US 2002/0104087 A1 “Schaffer 087”) in view of Schaffer et al. (US 7,937,725 B1 “Schaffer 725”).
Claims 61, 62, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Schaffer 725 in view of Busse US (2009/0133090 A1).
Claims 64 and 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dureau in view of Schaffer 087 in view of Mizutome et al. (US 2002/0133815 A1 “Mizutome”).
67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Mizutome in view of Yoshinobu (US 5,606,726).
Claims 68, 69, 71, 76, and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaffer 725 in view of Dureau.
Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725 and Dureau in view of Busse
Claims 72 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725 and Dureau in view of Ruiz-Velasco et al. (US 2009/0019488 A1 “Ruiz”)
Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725 and Dureau in view of Naoi et al. (US 2006/0085416 A1 “Naoi”).
Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725 and Dureau in view of Murakami et al. (US 2007/0079333 A1 “Murakami”).
Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725 and Dureau in view of Endoh (US 8,605,639 B2).
Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725 and Dureau in view of Lee et al. (US 2009/0271826 A1 “Lee”).
80 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725 and Dureau in view of Furusawa et al. (US 2008/0172696 A1 “Furusawa”).


Response to Arguments
Applicant’s arguments (Reply Pages 9-15) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Objections
In view of Applicant’s amendments to Claim 68, the objection is withdrawn.


Claim Rejections - 35 USC § 112
In view of Applicant’s amendments to Claim 68, the rejection is withdrawn.


Election/Restrictions
Newly submitted claims 81-83 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

However, the originally filed claims are directed toward the management of viewer profile preferences for the purpose of content recommendation.  It is the Examiner’s position that the originally claimed invention is directed toward subject matter found in H04N21/4532.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 81-83 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dureau (US 2004/0073915 A1) in view of Schaffer et al. (US 2002/0104087 A1 “Schaffer 087”) in view of Marshall et al. (US 5,828,420 “Marshall”).
In regards to Claim 64, Dureau teaches a computerized network apparatus configured to enable delivery of digital content and manage a user profile associated with at least one computerized client device (operations of Broadcast Station 16 for hosting and managing User Profiles 330, as described in [0027]), the computerized network apparatus comprising:
data communication interface apparatus configured for data communication with at least one computerized client device via a content delivery network (Broadcast Station 16 in communication with Set-top Box 302 and Mobile Unit 305 by way of wired and wireless communication, as shown in Fig. 3 and described in [0029]);
digital processor apparatus in data communication with the data communication interface apparatus (operations of Data Processor 210, as described in [0028]);
data storage apparatus in data communication with the digital processor apparatus, the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions (memory, as described in [0060]), the plurality of instructions configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to:
cause storage of data related to the user profile at a network storage location (Database 230 of Broadcast Station 16 storing User Profiles 330, as described in [0027]), the user profile associated with user identification data (User Profile 330 containing personal information, as described in [0027]), the user profile and the network storage location accessible to the at least one computerized client device based at least on the user identification data (user 
		cause delivery of the first list of recommended content to the at least one computerized client device (broadcast service provider can make available to particular viewers the programs which they are most likely to watch, as described in [0039]).
Dureau generally discloses making available to particular viewers the programs which they are most likely to watch ([0039]) by customizing the broadcast signal ([0040]).  However, Dureau does not describe the technique in sufficient detail as to demonstrate:
access a plurality of content metadata, each of said plurality of content metadata comprising at least respective content descriptive data for an associated digital content element;
based at least in part on the respective content descriptive data, evaluate individual ones of said plurality of content metadata with respect to user criteria data associated with the user profile;
generate data indicative of a first list of recommended content, the first list of recommended content comprising individual ones of a first plurality of digital content elements having content metadata bearing a prescribed relationship to the user criteria data based at least on the evaluation, the first list of recommended content arranged according to a prescribed scheme; and
update the user criteria data, the update comprising (i) addition of one or more characterizing data derived from metadata associated with at least one content element from a first portion of the first plurality of digital content 
In a similar field of invention, Schaffer 087 teaches a method and system for selectively updating a user profile (Abstract).  Shaffer 087 further discloses:
access a plurality of content metadata, each of said plurality of content metadata comprising at least respective content descriptive data for an associated digital content element (evaluation of each program in an electronic program guide, as shown in Fig. 3 and described in [0025]);
based at least in part on the respective content descriptive data, evaluate individual ones of said plurality of content metadata with respect to user criteria data associated with the user profile (operations of Program Recommender 300 for implementing Profile Influence Rules 700, as shown in Figs. 3, 7, and described in [0032]);
generate data indicative of a first list of recommended content, the first list of recommended content comprising individual ones of a first plurality of digital content elements having content metadata bearing a prescribed relationship to the user criteria data based at least on the evaluation, the first list of recommended content arranged according to a prescribed scheme (generate set of recommended programs following profile updates from Step 485, as described in [0004,0025]); and
Both Dureau and Schaffer 087 teach similar techniques for customizing the content available to end users.  Schaffer 087 further demonstrates a known technique 
However, the combination does not explicitly demonstrate:
wherein the delivery is configured to, based on the arrangement according to the prescribed scheme, display, at certain locations on a display apparatus associated with the at least one computerized client device, the individual ones of the first plurality of digital content elements according to varying levels of opaqueness, such that a user of the at least one computerized client device can view underlying content displayed on the display apparatus through the individual ones of the first plurality of digital content elements.
	In a similar field of invention, Marshall teaches a method and system for providing a video mix program guide (Abstract).  Marshall further discloses:
wherein the delivery is configured to, based on the arrangement according to the prescribed scheme, display, at certain locations on a display apparatus associated with the at least one computerized client device, the individual ones of the first plurality of digital content elements according to varying levels of opaqueness, such that a user of the at least one computerized client device can view underlying content displayed on the display apparatus through the individual ones of the first plurality of digital content elements (interface of Figs. 5-9 providing Video Mix condition according to various levels of opacity, as described in Col. 3 Lines 13-45).
.


Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Marshall in view of Mizutome et al. (US 2002/0133815 A1 “Mizutome”).
In regards to Claim 66, the combination of Dureau, Schaffer 087, and Marshall teach the computerized network apparatus of Claim 64, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to:
update the user criteria data, the update comprising (i) addition of one or more characterizing data derived from metadata associated with at least one content element from a first portion of the first plurality of digital content elements (Schaffer 087: Explicit Viewer Profile 500 of Fig. 5 including numerical representations that a user particularly enjoys programing, as described in [0038] and Implicit Viewer Profile 600 of Fig. 6 including positive counts, as described in [0040]), and (ii) deletion of one or more characterizing data derived from metadata associated with at least one content element from a second portion of the first plurality of digital content elements (Schaffer 087: Explicit Viewer Profile 500 of Fig. 5 including numerical representations that a user particularly hates programing, as described in [0038] and Implicit Viewer Profile 600 of Fig. 6 including negative counts, as described in [0040]).
Both Dureau and Schaffer 087 teach similar techniques for customizing the content available to end users.  Schaffer 087 further demonstrates a known technique providing recommended content to end users based on user action data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content customization technique of Dureau to include the user action recommendation technique of Schaffer 087 in order to improve the performance of the television program recommender (as Schaffer suggests in [0010]).
However, the combination does not explicitly demonstrate based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data, the occurrence of the event comprising an expiry of a prescribed period of time.
In as similar field of invention, Mizutome teaches a method and system for updating and maintaining user profile data at a client device (Abstract).  Mizutome further discloses based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data (managing a guest user profile within process of Fig. 2 including Deleting User Profile at S225 after a determination of 
Both Dureau and Mizutome teach similar techniques for updating and maintaining user profile data.  Mizutome further discloses a known technique for managing a guest profile including the reversion of the profile after an elapsed time period.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user profiling technique of Dureau to include the profile reversion technique of Mizutome in order to prevent the storage of a guest user (as suggested by Mizutome in [0062]) thereby reducing storage demands.


Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Dureau, Schaffer 087, and Marshall in view of Mizutome in further view of Yoshinobu (US 5,606,726).
In regards to Claim 67, the combination of Dureau, Schaffer 087, and Marshall teach the computerized network apparatus of Claim 64, wherein the plurality of instructions are further configured to, when executed by the digital processor apparatus, cause the computerized network apparatus to:
update the user criteria data, the update comprising (i) addition of one or more characterizing data derived from metadata associated with at least one content element from a first portion of the first plurality of digital content elements (Schaffer 087: Explicit 
Both Dureau and Schaffer 087 teach similar techniques for customizing the content available to end users.  Schaffer 087 further demonstrates a known technique providing recommended content to end users based on user action data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content customization technique of Dureau to include the user action recommendation technique of Schaffer 087 in order to improve the performance of the television program recommender (as Schaffer suggests in [0010]).
However, the combination does not explicitly demonstrate based on an occurrence of an event, cause the user profile to revert back to a default version thereof, the reversion to the default version comprising removal of the update of the user criteria data, the occurrence of the event comprising an expiry of a prescribed period of time.
In as similar field of invention, Mizutome teaches a method and system for updating and maintaining user profile data at a client device (Abstract).  Mizutome further discloses based on an occurrence of an event, cause the user profile to revert 
Both Dureau and Mizutome teach similar techniques for updating and maintaining user profile data.  Mizutome further discloses a known technique for managing a guest profile including the reversion of the profile after an elapsed time period.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user profiling technique of Dureau to include the profile reversion technique of Mizutome in order to prevent the storage of a guest user (as suggested by Mizutome in [0062]) thereby reducing storage demands.
However, the combination does not explicitly demonstrate the occurrence of the event comprising a powering-down of the at least one computerized client device.
In a similar field of invention, Yoshinobu teaches a method and system for managing temporary storage at a client device (as introduced in 11:17-22 and shown in Figs. 4-5).  Yoshinobu further discloses the occurrence of the event comprising a powering-down of the at least one computerized client device (data erased upon power cut-off, as described in 12:52-13:5).
Both Mizutome and Yoshinobu teach similar technique for managing device storage including buffered data.  Mizutome teaches a known technique for deleting .


Claims 68, 69, 71, 76, and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schaffer 725 in view of Nag et al. (US 2014/0059055 A1 “Nag”) in view of Dureau.
In regards to Claim 68, Schaffer 725 teaches a computerized method of delivering digital content via a content delivery network (process of Fig. 6, as introduced in 6:59-67), the computerized method comprising:
storing data representative of a user profile, the data representative of the user profile comprising data indicating one or more first interactions with the digital content via a computerized client device of a user (User Behavior 405 in conjunction with View History 310 storing shows and scores, as descried in 7:7-13; with particular reference to programs watched to completion, as described in 6:62-7:6);
accessing metadata, the metadata comprising at least descriptive data for the digital content (Particular Program 465, as described in 6:60-65);

evaluating the one or more first interactions and the one or more second interactions with respect to the descriptive data, the evaluating comprising assigning at least (i) a first weighting parameter to the one or more first interactions (for programs watched to completion, the score may be high, as descried in 6:62-7:6), and (ii) a second weighting parameter to the one or more second interactions, the first weighting parameter weighted higher than the second weighting parameter (for programs watched for only a short time, the score could be negative, as descried in 6:62-7:6);
based on the evaluating, prioritizing a plurality of digital content elements (Ranked Show 1, 2, and 3 of Fig. 6, as descried in 7:10-13);
generating data indicative of a data structure indicating the prioritized plurality of digital content elements (operations of Recommender 420 which combines Contents 480 of Implicit Profile Database 330 with data from Current Show 320 to generate Recommendations 485, as described in 7:7-13); and
transmitting the data indicative of the data structure to the computerized client device (Time-Grid Display 170 of Fig. 1 providing various programs, as described in 5:4-25).
However, the combination does not explicitly demonstrate:
based on the evaluating, determining at least two of a plurality of digital content elements are comparable in at least one relevance or rating;
based on the determining that the at least two of the plurality of digital content elements are comparable in the at least one of relevance or rating, select one of the at least two of the plurality of digital content elements based on data relating to one or more profitability considerations;
based at least on the evaluating, prioritizing the plurality of digital content elements, the prioritizing comprising prioritizing the selected one of the at least two of the plurality of digital content elements higher than the other one(s) of the at least two of the plurality of digital content elements.
In a similar field of invention, Nag teaches a method and system for recommending items to a user (Abstract).  Nag further discloses:
based on the evaluating, determining at least two of a plurality of digital content elements are comparable in at least one relevance or rating (similar products, as described in [0031]);
based on the determining that the at least two of the plurality of digital content elements are comparable in the at least one of relevance or rating, select one of the at least two of the plurality of digital content elements based on data relating to one or more profitability considerations (two similar products with different profit margins causing the selection of the product with the highest profit margin, as described in [0031]);
based at least on the evaluating, prioritizing the plurality of digital content elements, the prioritizing comprising prioritizing the selected one of the at least two of the plurality of digital content elements higher than the other one(s) of the at least two of 
Both Schaffer 725 and Nag teach similar technique for the generation of recommended items for an end user.  Nag further discloses a known technique of determining and selecting items for recommendation based on profit margin.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content recommendation technique of Schaffer 725 in include the selection based on profit margin, as taught by Nag, in order to maximize revenue (as Nag suggest in [0027]).
However, Schaffer 725 does not explicitly demonstrate the storing data representative of a user profile at a network storage location.
In a similar field of invention, Dureau teaches a method and system to create and update a user profile based on a plurality of access modes (Abstract).  Dureau further disclose storing data representative of a user profile at a network storage location (Database 230 of Broadcast Station 16 storing User Profiles 330, as described in [0027]).
Both Schaffer 725 and Dureau teach similar techniques for creating and maintaining a user profile associated with end user interactions and used for content recommendation generation.  Dureau further discloses a known technique of maintaining a user profile at a network storage location.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content recommendation technique of Schaffer 725 to include the user profile network storage 
In regards to Claim 69, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, wherein the assigning at least the first weighting parameter to the one or more first interactions comprises assigning one or more respective first values to each complete viewing of the digital content (Schaffer 725: for programs watched to completion, the score may be high, as descried in 6:62-7:6), and assigning at least the second weighting parameter to the one or more second interactions comprises assigning one or more respective second values to each incomplete viewing of the digital content (Schaffer 725: User Behavior 405 in conjunction with View History 310 storing shows and scores, as descried in 7:7-13; with particular reference to programs watched for only a short time, as described in 6:62-7:6), such that the complete viewings carry more weight than the incomplete viewings in performing the prioritizing (Schaffer 725: if the user watched the program to completion, the score may be high and if watched for only a short time, the score could be negative, as described in 6:67-7:6).
In regards to Claim 71, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, further comprising updating the data representative of the user profile based at least on the receiving of the data relating to the one or more second interactions (Schaffer 725: attending score adjusted base on program watch completion status, as descried in 6:63-7:6).
In regards to Claim 76, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, further comprising:

updating the data representative of the user profile, the re-updating comprising (i) combining the data indicative of the one or more interactions with the data representative of the user profile, and (ii) re-prioritizing the plurality of digital content elements based on the data indicative of the one or more interactions (Dureau: update user profile at 920, as described in [0055]).
Both Schaffer 725 and Dureau teach similar techniques for creating and maintaining a user profile associated with end user interactions and used for content recommendation generation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content recommendation technique of Schaffer 725 to include the user profile network storage technique of Dueau in order to unify end user interactions across a plurality of devices (as Dureau suggest in [0008]).
In regards to Claim 79, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, wherein the transmitting the data indicative of the data structure to the computerized client device comprises causing display of the prioritized plurality of digital content elements such that placement of individual ones of the prioritized plurality of digital content elements on a display apparatus of the computerized client device is based on the prioritizing (Schaffer 725: Ranked Show 1, 2, and 3 of Fig. 6, as descried in 7:10-13; with further reference to Time-Grid Display 170 of Fig. 1 providing various programs, as described in 5:4-25).


Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Busse
In regards to Claim 70, the combination of Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, comprising receiving, from the computerized client device, data representative of a first request to access the user profile (Dureau: process of Fig. 5 including non-remote user access to system at 906-914, as described in [0054,0055]).  Dureau generally discloses making available to particular viewers the programs which they are most likely to watch ([0039]) by customizing the broadcast signal ([0040]).  However, the combination does not explicitly demonstrate:
based at least on user identification data, authenticating the computerized client device;
based at least in part on the authenticating, enabling access by the computerized client device to the data representative of the user profile, the enabling access comprising enabling modification of the data representative of the user profile.
In a similar field of invention, Busse teaches a method and system for implementing a user profile across a plurality of end user devices (Abstract).  Busse further discloses:
based at least on user identification data, authenticating the computerized client device (operations of authentication module configured to perform authentication services including communication with User Profile Repository 123 associated with Media Based devices 101a-101n, as described in [0040]);

Both Dureau and Busse teach similar techniques for providing access to user profile data from a plurality of end user devices.  Busse further discloses a known technique for authenticating access to profile data.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the profile access technique of Dureau to include the authentication technique of Busse in order to determine whether user are indeed subscribers to the content management service (as Busse suggest in [0040]).


Claims 72 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Ruiz-Velasco et al. (US 2009/0019488 A1 “Ruiz”)
In regards to Claim 72, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, however, the combination does not explicitly demonstrate wherein the transmitting the data indicative of the data structure to the computerized client device comprises causing display of the prioritized plurality of digital content elements such that individual ones of the prioritized plurality of digital content elements are color-coded or shaded based on the prioritizing.

	Both Schaffer 725 and Ruiz teach similar techniques for the display of recommended content based on viewer interaction history.  Ruiz further discloses a known technique for color-coding recommended content with a program guide.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content recommendation technique of Schaffer 725 in include the color-coding technique of Ruiz in order to distinguish shows/programs that are recommended (as Ruiz suggest in [0033]).
In regards to Claim 75, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, but do not explicitly demonstrate wherein the transmitting the data indicative of the data structure to the computerized client device comprises enabling display of a plurality of previews associated with the prioritized plurality of digital content elements.
In a similar field of invention, Ruiz teaches a method and system for providing personal content recommendations based on a collection of one or more user commands (Abstract).  Ruiz further discloses wherein the transmitting the data 
Both Schaffer 725 and Ruiz teach similar techniques for the display of recommended content based on viewer interaction history.  Ruiz further discloses a known technique for providing a preview of recommended content with a program guide.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content recommendation technique of Schaffer 725 in include the preview technique of Ruiz in order to distinguish shows/programs that are recommended (as Ruiz suggest in [0033]).


Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Naoi et al. (US 2006/0085416 A1 “Naoi”).
In regards to Claim 73, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, but does not explicitly demonstrate further comprising:
receiving data indicative of a user command to remove the data indicating the one or more first interactions from the user profile;

In a similar field of invention, Naoi teaches a method and system for hosting and managing a user profile (Abstract).  Naoi further discloses:
receiving data indicative of a user command to remove the data indicating the one or more first interactions from the user profile (selection to modify profile as S202, as described in [0061]);
based at least on the data indicative of the user command: (i) deleting the data indicating the one or more first interactions from the user profile (edit user profile information including removing form viewing history, as described in [0174]), and (ii) re-prioritizing the plurality of digital content elements based on the deleting (edit user profile and modify the profile stored in storage portion 132 at S210, as described in [0062]).
Both Dureau and Naoi teach similar techniques for hosting and maintaining a user profile generated based on information including user action data.  Naoi further discloses a known technique for allowing an end user to modify a viewing history within the user profile.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the user profile hosting technique of Dureau to include the viewing history modification technique of Naoi in order to  accommodate changing user interests and tastes (as Naoi suggest in [0174]).


Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Murakami et al. (US 2007/0079333 A1 “Murakami”).
In regards to Claim 74, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, wherein the data indicating the one or more first interactions comprises data indicating a complete viewing of a first digital content element via the computerized client device (Schaffer 725: programs watched to completion, as descried in 6:63-7:6).
However, the combination does not explicitly demonstrate wherein the generating of the data indicative of the data structure comprises automatically excluding the first digital content element from the prioritized plurality of digital content elements based on the data indicating the complete viewing.
In a similar field of invention, Murakami teaches a method and system for collecting preference information with respect to electronic program guide data (Abstract).  Murakami further discloses the generating of the data indicative of the data structure comprises automatically excluding the first digital content element from the prioritized plurality of digital content elements based on the data indicating the complete viewing (process of Fig. 17 including removing content already watched from a list of recommended content, as described in [0154-0157]).
Both Dureau and Murakami teach similar techniques for the collection of user action data for the purpose of generating recommendations.  Murakami further discloses a known technique for removing content previously watched from a list of recommended content.  It would have been obvious to one of ordinary skill in the art at .


Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Endoh (US 8,605,639 B2).
In regards to Claim 77, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 76, but do not explicitly demonstrate further comprising, based on an expiration of a period of time, removing the data indicative of the one or more interactions from the data representative of the user profile and re-prioritizing the plurality of digital content elements based on the removing.
In a similar field of invention, Endoh teaches a method and system for managing viewing history data on a client device (Abstract).  Endoh further discloses based on an expiration of a period of time, removing the data indicative of the one or more interactions from the data representative of the user profile and re-prioritizing the plurality of digital content elements based on the removing (process of Fig. 14 including Delete Expired Data at S40, as described in 15:7-10).
	Both Schaffer 725 and Endoh teach similar techniques for the maintenance and management of viewing history data.  Endoh further discloses a known technique for the deletion of viewing history data based on an expiration time.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the .


Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Lee et al. (US 2009/0271826 A1 “Lee”).
In regards to Claim 78, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, but do not explicitly demonstrate further comprising utilizing the descriptive data to identify at least one aspect or feature of the digital content, wherein the at least one aspect or feature comprises a theme or genre, and the prioritizing of the plurality of digital content elements comprises configuring the plurality of digital content elements in ascending or descending order of level of similarity to the theme or genre.
In a similar field of invention, Lee teaches a method and system for recommending broadcast contents based on a viewing behavior pattern (Abstract).  Lee further discloses:
further comprising utilizing the descriptive data to identify at least one aspect or feature of the digital content, wherein the at least one aspect or feature comprises a theme or genre, and the prioritizing of the plurality of digital content elements comprises configuring the plurality of digital content elements in ascending or descending order of 
Both Dureau and Lee teach similar techniques for the delivery of recommended content based on a viewing behavior patter.  Lee further discloses a known technique for ordering a list of recommended content based on genre.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recommendation technique of Dureau to include the ordering technique of Lee in order to provide the end user with an efficient means for locating relevant content.


Claim 80 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Schaffer 725, Nag, and Dureau in view of Furusawa et al. (US 2008/0172696 A1 “Furusawa”).
In regards to Claim 80, the combination Schaffer 725, Nag, and Dureau teach the computerized method of Claim 68, but the combination does not explicitly demonstrate further comprising identifying a subscription level associated with the user; wherein the generating of the data indicative of the data structure is based on the subscription level.
In a similar field of invention, Furusawa teaches a method and system for recommending programs based on viewer preference (Abstract).  Furusawa further discloses identifying a subscription level associated with the user (); wherein the generating of the data indicative of the data structure is based on the subscription level (operations of Subscription Suggestion Unit 400 for generating recommendations based on subscription status, as described in [0096]).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426